            Case 3:19-cr-02425-MSB Document 229 Filed 02/12/21 PageID.680 Page 1 of 3
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                   (For Offenses Committed On or After November 1, 1987)

                          Madison Lowe                                   Case Number: 19cr2425-MSB-3

                                                                      Jason T. Conforti
                                                                      Defendant’s Attorney
USM Number                       89674298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)           Count 1 of the Second Superseding (Misdemeanor) Information

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                    Nature of Offense                                                                  Number(s)
21 USC 844(a)                      Possession of a Controlled Substance (Class A Misdemeanor)                            1

.                                  .




    The defendant is sentenced as provided in pages 2 through                   3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
           1 of the Indictment and 1 of the Superseding
☒ Count(s) Indictment                                   are                 dismissed on the motion of the United States.

        Assessment : $
☒       Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
        waived and remitted as uncollectible.
☐ JVTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                      ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      February 11, 2021
                                                                      Date of Imposition of Sentence



                                                                      HON. MICHAEL S. BERG
                                                                      UNITED STATES MAGISTRATE JUDGE
         Case 3:19-cr-02425-MSB Document 229 Filed 02/12/21 PageID.681 Page 2 of 3
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                Madison Lowe                                                             Judgment - Page 2 of 3
CASE NUMBER:              19cr2425-MSB-3

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐     at                              A.M.             on
       ☐     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                        , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      19cr2425-MSB-3
            Case 3:19-cr-02425-MSB Document 229 Filed 02/12/21 PageID.682 Page 3 of 3
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               Madison Lowe                                                      Judgment - Page 3 of 3
  CASE NUMBER:             19cr2425-MSB-3

                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
No Probation or Supervised Release




                                                                                               19cr2425-MSB-3
